Citation Nr: 1235644	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  06-03 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from June 1965 to June 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In December 2009, the Board remanded this claim for additional development.  As to the mandates of that remand, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was scheduled for a hearing before the Board.  He did not appear.  Thus the Board will proceed with review of the claim.  

The issue of entitlement to special monthly pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran claims he is unemployable due to various disabilities including a right knee disorder, a left shoulder disorder and a bilateral foot disorder.  

Eligibility for nonservice-connected disability pension is dependent upon the Veteran meeting the threshold service requirements of 38 U.S.C.A. § 1521.  Provided that the service requirements of section 1521(j) are met, a Veteran must also meet either a disability or an age requirement.  38 U.S.C.A. §§ 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3); see also Hartness v. Nicholson, 20 Vet. App. 216, 221 (2006).  

For Veterans less than 65 years of age the disability requirement is that a Veteran must be permanently and totally disabled from a nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. § 3.301(c)(2)-(3).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Id. 

A Veteran is considered permanently and totally disabled if the Veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3 (a)(3). 

In addition to meeting either the disability or age requirement, a Veteran must also meet certain net worth and income requirements and not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.   

The RO denied this claim, finding the Veteran's was not incapable of substantially gainful employment.  The Veteran was afforded a VA examination in May 2003.  The examiner found that the Veteran had tendonitis of the left shoulder and degenerative changes, residuals of a right knee injury (degenerative changes), and degenerative changes of the feet with spurs.  When he was examined in August 2004, over 8 years ago, the examiner discussed only the right shoulder and the left shoulder.  Outpatient treatment records show complaints of dizziness, thyroid problems, neck pain, elbow pain, left wrist pain and foot and ankle problems.  He has also been diagnosed with alcohol abuse.  No opinion on employability has been rendered.  Thus a remand for a VA examination is necessary.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2011).  Therefore, the Board finds that a contemporaneous and thorough VA examination should be conducted.  

Additionally the Veteran last has not provided an income net worth statement.  Thus an income and net worth statement must be obtained.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide release forms for any and all private medical providers who have treated him; thereafter, request those records, explaining that actual medical records, as opposed to summaries, are needed.  Associate with the claims file all VA treatment records not currently of record.  

All efforts to obtain identified records should be fully documented, and VA facilities must provide a negative response if records are not available.  

2.  After the above records are obtained, to the extent available, schedule the Veteran for a VA examination.   The claims file is to be provided for the examiner's review in conjunction with the examination.  Conduct all testing and evaluation needed to make the determinations below. 

The examiner is to provide diagnoses for any and all disabilities found upon examination, to include, but not limited to a right knee disorder, a left shoulder disorder and a bilateral foot disorder, and determine the nature and severity of each diagnosed disability. 

The examiner is to provide an opinion regarding whether the Veteran is precluded from obtaining and maintaining substantially gainful employment due to any or all of his diagnosed disabilities and, if so, whether it is reasonably certain that such disability or disabilities will continue throughout the life of the Veteran. 

The examiner must distinguish the impact on employability of any current substance abuse from the impact of any other disabilities.  

Further, the examiner may not consider the impact on employability of any diagnosed disability which is attributable to substance abuse.  The examiner must provide a detailed rationale of all opinions. 

3.  Request that the Veteran complete a current income verification form for pension. 

4.  Then, readjudicate the Veteran's claim for entitlement to nonservice-connected pension, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



